Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
New-Year’s day 1807.

I cannot suffer this day to pass without wishing you and our dear children many and many happy returns of it though my fingers are almost too numb to write—The year has introduced itself with great severity; though with delightful weather—My thermometer this morning stood at 9. which is precisely the lowest point to which it descended through the whole course of last Winter.
The Senate adjourned over this day, and I have been with your Mamma, and Sisters to the President’s Annual levee—It was crowded as usual, and in additon to the customary Indian visitors had two Squaws with three children of the Mandan tribe brought by Captain Lewis—They are the most distant and whitest Indians that have ever been seen here—The children are of a lighter complexion than most Spaniards or Italians; and ruddy as Milkmaids.
I dined yesterday at the President’s—Captain Lewis was there; more altered in manners and appearance, from what he was when we saw him before than I ever beheld any man—I did not know him again though I expected to meet him—I must add that his alteration is to my judgment inexpressibly for the better—But he looks fifteen years older—
Your Mammas’s things, together with my boots have arrived safe. Mr: Buchanan received and forwarded them immediately—It was very fortunate they were not sent with my boxes of books, neither of which has yet arrived
Mr: Boyd’s child is still quite unwell, though they scarcely know what ails it—All the rest of the family here and there are well.—Adieu my Dear friend; may every happiness  you through this and many many succeeding years—So prays again your ever affectionate husband.

John Quincy Adams.Do not forget to give my love and kindest wishes to Caroline—I do not know whether you can read my letter—My fingers are all but frozen—
